Title: From Benjamin Franklin to Richard Jackson, 25 June 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. June 25. 1764
We here esteem ourselves greatly oblig’d to you for your unwearied Endeavours in and out of Parliament to prevent Measures hurtful both to the Colonies and to the Mother Country. Several Letters from People at home to their American Friends, have been printed in the Papers of the different Provinces, mentioning in the strongest Terms your Zeal for the Welfare of the Colonies, and the Success attending it; so that your Name is now generally known and honour’d throughout North America.
The Act of Parliament, which is now published here, makes a great Stir among our Merchants, and much is said of the ill Effects that must attend it. My Opinion is, that more is apprehended than will happen; and that Experience only will inform us clearly, how short it will fall of procuring on one hand the Good, and producing on the other hand the Evil, that People engag’d in different Interests expect from it. If it is not finally found to hurt us, we shall grow contented with it; and as it will, if it hurts us, hurt you also, you will feel the Hurt and remedy it. The Thing in it I least understand the Policy of, is your forbidding us to carry Iron and Lumber directly to Ireland. Flaxseed we carry thither in great Quantities, and Staves us’d to be pack’d between the Casks, with some Pig Iron at the Bottom for Ballast. The Staves are a trifling Commodity, and the Quantity small in such a Cargo; and it cannot be worth while for the sake of carrying them, to enter first and unload in England; and we do not see how that Trade could hurt or affect any Interest of Britain. As to the foreign Linnens, I do not wonder that our Merchants and your Hamborough Merchants contended against the Reduction of the Drawback, for it might have lessen’d their Trade by so much as the Linen Branch amounted to: But I am not clear that it would not have prov’d an Advantage to us, as we have in the Nature of our Country every kind of Ability to provide ourselves with Linnen, in Plenty, if Dearness should once compel us into the more general Practice and Habit of making it. The Duties on the India Goods I hear little objected to. That on foreign Mellasses is still thought too high; and that on foreign Sugar is likewise complain’d of. But I believe the Demand for the former will lessen by Degrees, from some Circumstances I may hereafter mention. And the less we get of foreign Sugar the more we must consume of that made in our own Islands, which will, I think, proportionably raise the Price on you; for they cannot easily encrease the Quantity in Proportion as our Demand must increase by the Increase of our People: Unless Plantations are admitted on the Mosquito Shore, where I am told there is plenty of suitable Land; and Numbers ready to go and plant there, if the Crown will allow it and protect them. The Indians there do not admit that the Spaniards have any Right to that Country, as they never conquer’d it, and it was never surrender’d to them. They love the English, look upon them as their Protectors from the Spaniards, and are willing to have them establish’d there. How stands that Matter between us and Spain? This is a Digression; for I was going to say, that when you find the high Duties on foreign Sugars to us, raises the Price of English Sugars upon you, you will probably think of abating those Duties.
I note what you say of the Colonies applying for a Stamp Act. In my Opinion there is not only no Likelihood that they will generally agree in such an Application, but even that any one Colony will propose it to the others. Tho” if a gross Sum were generally requir’d of all the Colonies, and they were left to settle the Mode of raising it at some general Congress, I think it not unlikely that instead of settling Quotas, they would fall on some such general Tax, as a Stamp Act, or an Excise on Rum, &c. or both; because Quota’s would be difficult to settle at first with Equality, and would, if they could be made equal at first, soon become unequal, and never would be satisfactory; whereas these kind of Taxes would nearly find their own Proportions. And yet I think I could propose a better Mode by far, both for us and for you, if we were together to talk it over; but a Letter will not suit the Discussion of it. And for my own Part, I begin, as I grow old, to be more willing than I us’d to be, that the World should take its own Course, without my officiously intermeddling with its Affairs.

I could wish you to write a Letter now and then to Messrs. Coxe. I communicate to them what you say to me on their Affair; but yet I think they would like to have Letters themselves. By the way, on what Principles was Lord Cardigan’s Claim to St. Lucia set aside? You have in several Letters mention’d the Fact, but not the Reasons.
The Paper Currency Act, I suppose is pass’d in the Shape, or near it, of the Sketch you sent me. It occasions much Talk here; but if we may still make Money bearing Interest, I do not, in my private Opinion, apprehend much Inconvenience from that Currency’s being no legal Tender. The chief will be the Hoarding it; but we may make enough for that and all other Purposes. There will indeed be some Trouble in computing Interest on every Bill, but those are much less Mischiefs than a Depreciation. In our last Winters Session, I took some Pains to bring our Assembly to strike in that way the Sum then about to be rais’d; as you will see by my Argument inclos’d; and I miss’d it by no great Majority; tho” the Proposal was new, and not easily understood: It appear’d too, very strange to an Assembly to pay Interest on Paper Money, who had been us’d to receive Interest for Paper that cost them nothing; and so was not agreed to. My View was partly, to avoid the Proprietary Dispute about legal Tender.

You justly remark on the inhuman Acts of our Mobs, that it is more easy to excuse the Mob than such as justify them or their Actions. And I am sorry to tell you, that the Mob being Presbyterians, the whole Posse of that Sect, Priests and People, have foolishly thought themselves under a Necessity of justifying as well as they could their mad and bloody Brethren; and the most violent Parties, and cruel Animosities have hence arisen, that I have ever seen in any Country. So that I doubt the Year will scarce pass over without some civil Bloodshed.
I hope your domestic Feuds begin to subside, and that John Bull is come a little to his Senses.
By this Ship you will receive the Petitions to the King, mention’d in my former Letters, with a Letter from the Committee of Correspondence relating to them, so that I need say the less on that head. I only wish to see a Government here that we can respect. Your Observations of the Justice of the Proprietary’s paying Taxes not only for his located Lands, but for every other Part of his Property, are founded in Reason and natural Equity; but who can convince him of such Truths?
I am afraid our Indian War will become perpetual (as they begin to find they can, by Plunder, make a Living of it) without we can effectually Scourge them, and speedily. We have at length concluded to send for 50 Couple of true Bloodhounds to assist in hunting them. If any Gentleman of your Acquaintance has such, I wish you would persuade them to spare ’em to us. Mr. Neate, a Merchant of London, I think, is apply’d to, to collect them. With unchangeable Esteem, I am, Dear Friend, Yours affectionately
B Franklin
R. Jackson Esqr
 
Endorsed: 25 June 1764 Benj Franklin Esqr.
